     Case 3:19-cv-00178-MMD-WGC Document 27 Filed 01/27/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


THOMAS JENSEN,                       )              3:19-cv-00178-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              January 27, 2021
JAMES DZURENDA, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion for Extension of Time to File Motion for Summary
Judgment (ECF No. 26). Defendants request an extension of time to and including March 10,
2021, in which to file dispositive motions.

        Defendants’ Motion for Extension of Time to File Motion for Summary Judgment (ECF
No. 26) is GRANTED. The parties shall have to and including March 10, 2021, in which to file
dispositive motions.

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK
                                           By:        /s/______________________
                                                  Deputy Clerk
